DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 5/4/2022 has been entered. Claim 2 has been canceled. Claims 1 and 3-
14 remain for examination. 

Allowable Subject Matter
Claims 1 and 3-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendment and argument regarding claim 1 filed on 5/4/2022 are considered persuasive. Accordingly, the prior art fails to disclose:
i. (Currently Amended) A wireless signal device, comprising: 
a device body, comprising a through hole; 
a fastening belt, wherein a fixed end of the fastening belt is affixed to the device body, and a free end of the fastening belt is adapted to be inserted into the through hole; a wireless signal module, disposed in the device body; and 
a switch unit, disposed in the device body, wherein in a signal transmission mode, the fastening belt passes through the through hole, and the switch unit is pressed by the fastening belt to activate the wireless signal module, wherein the switch unit comprises a first conductive sheet and a second conductive sheet, and when the fastening belt is not inserted into the through hole, the first conductive sheet is separated from the second conductive sheet, and when the fastening belt passes through the through hole, the fastening belt pushes the first conductive sheet to contact the second conductive sheet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887